Citation Nr: 1232673	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected degenerative disc disease, lumbar spine.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the Veteran and his wife testified at a personal hearing over which the undersigned Veterans Law Judge presided at the RO, a transcript of which has been associated with the claims folder.  

In January 2010, the Board issued a decision addressing several issues then on appeal.  The Board remanded the claim for service connection for a bilateral foot disability for additional development.  The Board further found that the Veteran had raised a claim for TDIU as part of the increased rating claims then on appeal.  Accordingly, that claim was remanded to the RO for development.  In January 2012, the RO issued a supplemental statement of the case in which it continued the denial of the claims.  

As regards the claims for service connection for diabetes mellitus and an acquired psychiatric disorder; those claims were initially adjudicated by the RO in a July 2011 RO decision.  In July 2012, the Veteran filed a notice of disagreement with that decision.  Those issues and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's current foot symptoms have been attributed to a non-service-connected disability and to a service-connected disability for which he is already in receipt of VA disability compensation.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claims on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a January 2010 letter, he was advised of the criteria for claims for service connection on a secondary basis and the criteria for TDIU.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  These letters accordingly addressed all notice elements and was followed by a readjudication of the claims in January 2012.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He identified private treatment records and those records have been obtained.  Although he was denied Social Security Administration disability benefits, records of that determination are associated with the claims folder.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the most recent remand, the Veteran received additional notification regarding the criteria for secondary service connection and he underwent a VA examination in December 2010 to obtain evidence as to the nature and etiology of any current bilateral foot disability.  The examination included opinions addressing the issue on appeal.  As such, the Board finds that there has been substantial compliance with its January 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  
  
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  

A VA opinion with respect to the issue on appeal was obtained in December 2010. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent medical evidence of record as well as the Veteran's own statements (a history of hearing loss and tinnitus since service), and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured.  Finally, in January 2010 the Board remanded the matters, in part to address the lack of medical evidence in support of the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders (to include arthritis), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation. See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran alleges that a current bilateral foot disability is either directly incurred as a result of active duty service or is related to his service-connected degenerative disc disease of the lumbar spine disability.  

Here, the Veteran's service treatment records indicate that he incurred trauma to the third toe of the right foot in May 1961.  An x-ray report, however, showed no evidence of fracture or dislocation.  There is no further record of treatment for the third toe of the right foot in the Veteran's service treatment records.  Rather, in a September 1969 Report of Medical Examination, the examiner found his feet to be normal and no notes were made about residuals from the May 1961 trauma to his toe.  

In February 1970, an x-ray report indicated that x-rays of the right foot, pelvis, and lumbar spine were taken because of lumbosacral pain and trauma to the right foot.  The x-ray report showed normal right foot, pelvis, and lumbosacral spine.  There is no record of treatment for right foot trauma in the Veteran's service treatment records.  The examiners for the October 1971 and November 1972 Reports of Medical Examination both found the Veteran's feet to be normal and made no notes about his feet.  

At the time of his separation examination in April 1975, on a Report of Medical History, the Veteran checked the box to indicate he had had foot trouble.  The examiner noted that he had had occasional foot pain since February 1970 with no treatment required.  It was never incapacitating and there were no complications and no sequelae.  Following a physical examination, the examiner marked the feet as normal with a note of "nontender." 

Following separation from service, there is no objective evidence of a bilateral foot disability until the 1990s.  Those records also convey a history of foot disability is much more recent that the Veteran currently alleges.  For instance, during private medical treatment in 1994, a physician indicated that the Veteran had had pain in his feet since 1992.  An August 1995 treatment report from Dr. Broner indicates that the Veteran's complaints of bilateral heel pain dated back to 1992 as well (a 2.5 years duration).  A November 1999 Social Security Report by Dr. Thao X Le related that the Veteran's foot pain began in 1992 with no injury.  Such evidence is deemed highly probative as it relates to the onset of the Veteran's current complaints of foot pain.  Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Yet, at his personal hearing, the Veteran testified that he had experienced chronic pain in his feet since the mid-1960's, while he was in service.  (See Transcript at 11.)  He explained that having to stand on concrete for long hours caused foot pain.  (See Transcript at 7.)  He also testified that while stationed at the Air Force Academy, he had been provided with external orthotics due to foot pain.  (See Transcript at 9.)  His wife testified that she remembered him being given special shoes at the Air Force Academy to lessen his foot pain.  (See Transcript at 23.)  Similarly, in a February 2007 statement, the Veteran stated that he had had foot pain since February 1970 and had been issued special cushion insoles at the Air Force Academy in 1972.  (See also December 2008 Statement on VA Form 9 (the foot pain was incurred while I was in the service; I continually suffer from this disabling condition since leaving the service and now it is worse)).  

In a March 2007 letter, Dr. T. B., the Veteran's podiatrist stated that he treated the Veteran since 1995 for foot pain and that the Veteran had a history of Type II diabetes.  Painful feet were diagnosed as diabetic peripheral neuropathy.  

In a prescription for orthotics in March 2008 by Mendez Family Care, the examiner indicated that he had a foot deformity, although she did not identify it.  Significantly, however, the examiner stated that the Veteran needed the special footwear "because of their diabetic condition."  

In January 2010, the Veteran underwent an EMG nerve conduction study to determine if the Veteran had a lumbosacral radiculopathy, systemic polyneuropathy, or lower extremity plexopathy.  The Veteran reported paresthesias and cramping in the right lower extremity.  Following testing, the diagnostic impression was mild mixed axonal sensorimotor demyelinating polyneuropathy, most consistent with a mild diabetic polyneuropathy, and mild, right L4/L5 lumbosacral radiculopathy with predominant chronic features.  

A March 2010 letter from podiatrist Dr. S. M. included the physician's opinion that the Veteran's neuropathy had worsened significantly in the past year and that lumbar radiculopathy was the primary source of the symptoms and diabetes was the secondary source.  

In December 2010, the Veteran underwent a VA examination of the feet.  He reported a history of painful feet since military service.  He described current symptoms as resulting in pain in the whole foot and functional limitations that caused him unable to walk more than a few yards or stand for more than a few minutes.  A physical examination, however, did not reveal evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no flatfoot or other foot deformity.  In addition, there was no evidence of hammertoes, any vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal and metatarsal bones.  Rather, there was objective evidence of decrease in pain and temperature sensation from the feet up to the lower calves, and a decrease in vibration in toes and ankles consistent with neuropathy.  The diagnosis was diabetic sensory neuropathy of the lower extremities (feet).  

The examiner opined that the Veteran's current foot disorder was not the result of active military service.  The examiner reasoned that while there were isolated reports of right foot pain in service, there was no evidence of a chronic condition in service or for more than 20 years following service discharge.  The examiner stated that it was clear that the current condition was "not a foot problem but a neurological problem of diabetic neuropathy."  The examiner noted that neuropathy would not be affected by his spine disease or his radiculopathy and a "nexus for aggravation can not be made."  

Finally, a September 2011 record from the Veteran's private orthopedic physician noted an exacerbation of right lower extremity radiculopathy as a result of the degenerative disc disease.  

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim.  The Board finds that while the Veteran has current foot symptoms, they are the result of pain or sensory loss caused by diabetic neuropathy and/or lumbar radiculopathy.  He does not have a separate and distinct foot disability.  As regards the diabetic neuropathy, such is the result of diabetes, a non-service-connected disability.  This condition is well documented by private and VA physicians and causes loss of sensation in the feet.  Because diabetes is not a service-connected disability, any residuals of diabetes affecting the feet are also not subject to service connection.  

As regards the pain in the feet caused by lumbar radiculopathy, the Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling.  He is also service-connected for radiculopathy right lower extremity associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling.  The rating of these service-connected disabilities is not before the Board on appeal.  Rather, in the January 2010 Board decision it granted the 40 percent rating for degenerative disc disease of the lumbar spine, and denied a rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.  What is significant is that the weight of the competent and probative evidence does not reveal a separately compensable disability that is caused by or aggravated by the service-connected lumbar spine disability.  

While the Board has considered the Veteran's statements that he had foot pain since service, his statements are afforded less probative weight than the competent medical evidence of record.  That evidence reveals an absence of treatment for a bilateral foot condition for many years following discharge from service until the early 1990s.  This absence of treatment is certainly a factor the Board may consider in weighing the evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board again notes that it is assigning greater probative value to the records from the 1990s wherein the Veteran related a history of foot pain beginning in 1992.  The contemporaneous nature of his complaints at that time are significantly more credible than those he is making as part of his present appeal.  See Pond v. West, 12 Vet. App. 341 (1999) (in weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  In addition, while the Veteran is certainly capable of describing foot pain he experienced, he does not possess the requisite expertise to diagnose the current condition.  Rather, the weight of the competent medical evidence, as described above reveals a diagnosis of foot symptoms that are caused by the lumbar spine and diabetes.  Again, while the Board acknowledges past treatment for foot pain in service and post-service treatment for foot pain, the current evidence does not reveal a separate foot condition, other than one associated with diabetes mellitus or lumbar radiculopathy.  

In making this determination, the Board is guided by VA regulations that are used in rating service-connected disabilities.  Notably, VA regulations stipulate that evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14 (2011).  To do so would overcompensate the Veteran for loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, the Veteran's foot symptoms have been attributed to a non-service-connected disability and to a service-connected disability for which he is already in receipt of VA disability compensation.  The evidence does not reveal a separate bilateral foot disability that is subject to service connection on any basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a bilateral foot disability.  As such, the appeal is denied.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.  


REMAND

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  

Here, in July 2011, the RO issued a decision in which it denied entitlement to service connection for diabetes mellitus and for an acquired psychiatric disorder.  In July 2012, the Veteran filed an NOD with that decision.  In essence, the Veteran has alleged that he was exposed to Agent Orange while stationed in Thailand at Royal Air Force Base Takhli from 1968-1969.  These NODs are still pending; and it is therefore proper to remand these claims because the Veteran has not been provided a SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These claims will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As an aside, the Board notes that VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.   However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

As regards the claim for TDIU, the Veteran contends that he is unable to obtain or maintain employment due to both service-connected and non-service-connected disabilities as well as his advancing age.  (See, e.g., February 2012 statement.)    

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

The Veteran's service-connected disabilities are degenerative disc disease, lumbar spine, rated as 40 percent disabling, radiculopathy, right lower extremity associated with degenerative disc disease, lumbar spine, rated as 10 percent disabling, and postoperative status, hemorrhoidectomy, rated as 0 percent disabling.  His combined disability rating is 50 percent.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  He may, however, be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on employability must be considered and the claim submitted to the Director for determination.  

Here, the Veteran has not alleged that a particular service-connected disability results in unemployability.  Thus, because the claim is somewhat dependent upon the outcome of the service connection claims remanded herein, the decision on the claim must be deferred pending adjudication of those claims.  In effect, the pending service connection claims may serve to substantiate the claim for TDIU under 38 C.F.R. § 4.16(a).  

To the extent that they do not, the Board has also considered the factors above, and finds that referral or remand of the claim to the Director of Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  In this respect, the evidence reveals that the Veteran last worked for a private golf course as an equipment mechanic in 1999.  There is evidence to suggest that the current service-connected disabilities may result in unemployability.  In this respect, the VA examiner in December 2010 initially indicated that the Veteran's degenerative disc disease and lumbar radiculopathy would preclude him from physical and sedentary employment and would not allow him to maintain an 8 hour work day.  In a December 2010 letter, the Veteran's private physician, Dr. T. V. states that the Veteran is not employable "due to multiple medical conditions."  The physician then states that the Veteran has diabetes, chronic low back pain and degenerative disc disease with radiculopathy in his lower extremities and feet.  

In a supplemental opinion dated in September 2011, the VA examiner stated that the Veteran did not have lumbar radiculopathy and the service-connected lumbar spine disability alone would not prevent sedentary employment.  However, a September 2011 private treatment record clearly shows an exacerbation of lumbar radiculopathy.  

Thus, given the evidence describing the effect of the service-connected disabilities on the Veteran's ability to maintain employment, remand for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a Statement of the Case on the issues of entitlement to service connection for diabetes mellitus and for an acquired psychiatric disorder.  Prior to doing so it should ensure that the guidance in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q) is followed.

It should also inform the Veteran of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the RO/AMC must ensure that all indicated development is completed before the case is returned to the Board.  

2.  Thereafter, if the requirements for TDIU under 38 C.F.R. § 4.16(a) are met, it should readjudicate the claim.  If the requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO/AOJ must refer the matter to the Director, Compensation and Pension Service for consideration of TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

3.  If, following the development set forth above, the claim for TDIU remains denied, then the appellant should be provided a supplemental statement of the case (SSOC) and afforded time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


